       Case 3:20-cv-01021-AHG Document 12 Filed 07/16/20 PageID.62 Page 1 of 5



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   DANIEL M.,                                         Case No.: 3:20-cv-1021-AHG
12                                     Plaintiff,       ORDER GRANTING MOTION FOR
     v.                                                 LEAVE TO PROCEED IN FORMA
13
                                                        PAUPERIS
14   COMMISSIONER OF SOCIAL
     SECURITY,                                          [ECF No. 11]
15
                                     Defendant.
16
17
           On June 3, 2020, Plaintiff Daniel M. (“Plaintiff”) brought this action against the
18
     Commissioner of Social Security, Andrew Saul, seeking judicial review of the
19
     Commissioner’s final administrative decision denying his application for Social Security
20
     Supplemental Security Income Disability Benefits for lack of disability. ECF No. 1. Along
21
     with his Complaint, Plaintiff also filed a Motion for Leave to Proceed in forma pauperis
22
     (“IFP”) under 28 U.S.C. § 1915. ECF No. 2. Pursuant to 28 U.S.C. § 1915(e)(2)(B), the
23
     Court sua sponte screened Plaintiff’s complaint to evaluate whether his complaint
24
     sufficiently stated a claim upon which relief may be granted, and dismissed Plaintiff’s
25
     complaint without prejudice as boilerplate and conclusory. ECF No. 7 at 2–5. As such,
26
     Plaintiff’s motion to proceed IFP was denied without prejudice, and the Court cautioned
27
     Plaintiff that he must include further details in his renewed motion because he had left
28

                                                    1
                                                                                3:20-cv-1021-AHG
          Case 3:20-cv-01021-AHG Document 12 Filed 07/16/20 PageID.63 Page 2 of 5



 1   significant parts of the IFP application blank. Id. at 5, 5 n.1. Plaintiff timely filed his
 2   amended complaint on July 13, 2020. ECF No. 10. Along with the amended complaint,
 3   Plaintiff filed a renewed Motion to Proceed IFP, which the Court examines in this Order.
 4   ECF No. 11.
 5   I.         LEGAL STANDARD
 6              A motion to proceed IFP presents two issues for the Court’s consideration. First, the
 7   Court must determine whether an applicant properly shows an inability to pay the $400
 8   civil filing fee required by this Court. See 28 U.S.C. §§ 1914(a), 1915(a). To that end, an
 9   applicant must also provide the Court with a signed affidavit “that includes a statement of
10   all assets[,] which shows inability to pay initial fees or give security.” CivLR 3.2(a).
11   Second, § 1915(e)(2)(B)(ii) requires the Court to evaluate whether an applicant’s complaint
12   sufficiently states a claim upon which relief may be granted. See Lopez v. Smith, 203 F.3d
13   1122, 1127 (9th Cir. 2000) (“1915(e) not only permits but requires a district court to
14   dismiss an in forma pauperis complaint that fails to state a claim.”).
15   II.        DISCUSSION
16         A.      Motion to Proceed IFP
17              An applicant need not be completely destitute to proceed IFP, but he must adequately
18   prove his indigence. Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 339–40
19   (1948). An adequate affidavit should “allege[] that the affiant cannot pay the court costs
20   and still afford the necessities of life.” Escobedo v. Applebees, 787 F.3d 1226, 1234 (9th
21   Cir. 2015) (citing Adkins, 335 U.S. at 339). No exact formula is “set forth by statute,
22   regulation, or case law to determine when someone is poor enough to earn IFP status.”
23   Escobedo, 787 F.3d at 1235. Consequently, courts must evaluate IFP requests on a case-
24   by-case basis. See id. at 1235–36 (declining to implement a general benchmark of “twenty
25   percent of monthly household income”); see also Cal. Men’s Colony v. Rowland, 939 F.2d
26   854, 858 (9th Cir. 1991) (requiring that district courts evaluate indigency based upon
27   available facts and by exercise of their “sound discretion”), rev’d on other grounds, 506
28   U.S. 194 (1993); Venable v. Meyers, 500 F.2d 1215, 1216 (9th Cir. 1974).

                                                      2
                                                                                      3:20-cv-1021-AHG
       Case 3:20-cv-01021-AHG Document 12 Filed 07/16/20 PageID.64 Page 3 of 5



 1         An adequate affidavit should also state supporting facts “with some particularity,
 2   definiteness and certainty.” United States v. McQuade, 647 F.2d 938, 940 (9th Cir. 1981)
 3   (citing Jefferson v. United States, 277 F.2d 723, 725 (9th Cir. 1960)). The Court should not
 4   grant IFP to an applicant who is “financially able, in whole or in material part, to pull his
 5   own oar.” Temple v. Ellerthorpe, 586 F. Supp. 848, 850 (D.R.I. 1984); see also Alvarez v.
 6   Berryhill, No. 18cv2133-W-BGS, 2018 WL 6265021, at *1 (S.D. Cal. Oct. 1, 2018) (noting
 7   that courts often reject IFP applications when applicants “can pay the filing fee with
 8   acceptable sacrifice to other expenses”). Additionally, courts have discretion to make a
 9   factual inquiry and to deny a motion to proceed IFP when the moving party is “unable, or
10   unwilling, to verify their poverty.” McQuade, 647 F.2d at 940.
11         Here, Plaintiff states in his affidavit that he receives only $200.00 per month in
12   CalFresh food stamps, has $100 in his checking account, and has no other source of income
13   or valuable assets. ECF No. 11 at 1–3. Plaintiff explains that he lives with his family and
14   is dependent on them for his basic needs since they provide all the income for monthly
15   expenses. Id. at 5; see also ECF No. 10 at 3–4. Considering the information in the affidavit,
16   the Court finds that Plaintiff has sufficiently shown an inability to pay the $400 filing fee
17   under § 1915(a).
18      B. Screening under 28 U.S.C. 1915(e)
19         As discussed above, every complaint filed pursuant to the IFP provisions of 28
20   U.S.C. § 1915 is subject to a mandatory screening by the Court under Section
21   1915(e)(2)(B). Lopez, 203 F.3d at 1127. Under that subprovision, the Court must dismiss
22   complaints that are frivolous or malicious, fail to state a claim on which relief may be
23   granted, or seek monetary relief from defendants who are immune from such relief. See 28
24   U.S.C. § 1915(e)(2)(B). Social Security appeals are not exempt from this screening
25   requirement. See Hoagland v. Astrue, No. 1:12-cv-00973-SMS, 2012 WL 2521753, at *1
26   (E.D. Cal. June 28, 2012) (“Screening is required even if the plaintiff pursues an appeal of
27   right, such as an appeal of the Commissioner's denial of social security disability benefits
28   [under 42 U.S.C. 405(g)].”); see also Calhoun v. Stahl, 254 F.3d 845, 845 (9th Cir. 2001)

                                                   3
                                                                                   3:20-cv-1021-AHG
       Case 3:20-cv-01021-AHG Document 12 Filed 07/16/20 PageID.65 Page 4 of 5



 1   (affirming that “the provisions of 28 U.S.C. § 1915(e)(2)(B) are not limited to prisoners”);
 2   Lopez, 203 F.3d at 1129.
 3            Rule 8 sets forth the federal pleading standard used to determine whether a complaint
 4   states a claim upon which relief may be granted. FED. R. CIV. P. 8; see also Ashcroft v.
 5   Iqbal, 556 U.S. 662, 678–79 (2009) (“[A] complaint must contain a “short and plain
 6   statement of the claim showing that the pleader is entitled to relief.”); Bell Atlantic Corp.
 7   v. Twombly, 550 U.S. 544, 555 (2007) (noting that “detailed factual allegations” are not
 8   required, but a plaintiff must provide “more than labels and conclusions, and a formulaic
 9   recitation of the elements of a cause of action” to justify relief). A proper pleading “does
10   not require detailed factual allegations, but it demands more than an unadorned, the-
11   defendant-unlawfully-harmed-me accusation. A pleading that offers labels and conclusions
12   . . . will not do. Nor does a complaint suffice if it tenders naked assertions devoid of further
13   factual enhancement.” Iqbal, 556 U.S. at 678 (internal citations and quotations omitted)
14   (referring to FED. R. CIV. P. 8).
15            For example, in social security cases, “[t]he plaintiff must provide a statement
16   identifying the basis of the plaintiff's disagreement with the ALJ’s determination and must
17   make a showing that he is entitled to relief, ‘in sufficient detail such that the Court can
18   understand the legal and/or factual issues in dispute so that it can meaningfully screen the
19   complaint pursuant to § 1915(e).’” Jaime B. v. Saul, No. 19cv2431-JLB, 2020 WL
20   1169671, at *2 (S.D. Cal. Mar. 10, 2020) (quoting Graves v. Colvin, No. 15cv106-RFB-
21   NJK, 2015 WL 357121, at *2 (D. Nev. Jan. 26, 2015)). “Every plaintiff appealing an
22   adverse decision of the Commissioner believes that the Commissioner was wrong. The
23   purpose of the complaint is to briefly and plainly allege facts supporting the legal
24   conclusion that the Commissioner’s decision was wrong.” Hoagland, 2012 WL 2521753,
25   at *2.
26            Having reviewed Plaintiff’s Complaint, the Court finds Plaintiff has sufficiently
27   stated a claim upon which relief may be granted. Specifically, Plaintiff appeals the
28   Commissioner’s denial of his benefits application on the grounds that: (1) the

                                                    4
                                                                                      3:20-cv-1021-AHG
       Case 3:20-cv-01021-AHG Document 12 Filed 07/16/20 PageID.66 Page 5 of 5



 1   Administrative Law Judge “failed to account for the neuropsychological evaluation by
 2   Ryan Kaner, Ph.D whereby it was determined that the Plaintiff’s impairments result in
 3   ‘marked deficits in adaptive functioning,’ among other significant limitations after
 4   completing a battery of psychological testing;” and (2) the Appeals Council erroneously
 5   rejected new and material evidence, including a “medical opinion dated January 31, 2019
 6   that relates to the Plaintiff’s long-standing psychiatric impairment,” which related to the
 7   period at issue and “would change the outcome of the decision.” ECF No. 10 at 3–4. The
 8   Court finds these allegations sufficiently specific to state a claim for reversal or remand of
 9   the Commissioner’s decision.
10   III.   CONCLUSION
11          Based on the foregoing considerations, the Court GRANTS the Plaintiff’s Motion
12   to Proceed IFP (ECF No. 11).
13          In accordance with Fed. R. Civ. P. 4(c)(3) and 28 U.S.C. § 1915(d), the Court
14   DIRECTS the Clerk to issue the summons and to send Plaintiff a blank United States
15   Marshal Service (“USMS”) Form 285 along with certified copies of this Order and his
16   Amended Complaint (ECF No. 10). Once Plaintiff receives this “IFP Package,” the Court
17   ORDERS him to complete the Form 285 and forward all documents in the package to the
18   USMS. Upon receipt, the USMS will serve a copy of the Amended Complaint and
19   summons on Defendant as directed by Plaintiff on the USMS Form 285. The United States
20   will advance all costs of service. See 28 U.S.C. § 1915(d); FED. R. CIV. P. 4(c)(3)
21
22          IT IS SO ORDERED.
23   Dated: July 16, 2020
24
25
26
27
28

                                                   5
                                                                                    3:20-cv-1021-AHG
